Citation Nr: 0108388	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  00-02 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1965 to July 
1987.  He died in May 1993, and the appellant is his widow.  
Her appeal comes before the Board of Veterans' Appeals 
(Board) from a July 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, DC.  


FINDINGS OF FACT

1.  The RO has obtained and fully developed all relevant 
evidence necessary for an equitable disposition of the 
appellant's appeal.

2.  The RO in March 1997 last denied the appellant's claim of 
service connection for the cause of the veteran's death.  She 
was informed of her appellate rights at that time.

3.  She did not file a notice of disagreement with the 
decision.

4.  Terminal care records and their English translations have 
been associated with the claims file since the prior denial.  
They bear directly and substantially on the specific matter 
under consideration, are neither cumulative nor redundant, 
and by themselves or with evidence previously assembled are 
so significant that they must be considered by the Board to 
decide fairly the merits of the appellant's claim.

5.  The veteran's death in May 1993 was caused by chronic 
liver cirrhosis.

6.  At the time of his death, he had established service 
connection for somatic dysfunction, lumbosacral spine; 
bilateral high frequency hearing loss; external hemorrhoids; 
and otitis externa, right ear.  All of those disabilities 
were rated as noncompensably disabling, and his overall 
evaluation for service-connected disability was zero percent.

7.  The veteran's service-connected disabilities did not 
proximately cause, hasten, or substantially and materially 
contribute to his death.


CONCLUSIONS OF LAW

1.  The RO's March 1997 decision denying service connection 
for the cause of the veteran's death is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 20.1103 (2000).

2.  The evidence received since the RO's March 1997 denial is 
new and material; thus, the requirements to reopen the claim 
of entitlement to service connection for the cause of the 
veteran's death have been met.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2000).

3.  The preponderance of evidence is against the claim of 
entitlement to service connection for the cause of the 
veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 1991, as 
amended by the Veterans Claims Assistance of Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000)); 38 C.F.R. 
§ 3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that during the 
pendency of the appellant's appeal, but after the case was 
forwarded to the Board, the Veterans Claims Assistance of Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (Act) 
became effective.  This liberalizing legislation is 
applicable to the appellant's claim.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.

The preliminary issue before the Board is whether the 
appellant has submitted new and material evidence sufficient 
to reopen the claim, which was first denied by the RO in 
March 1994.  She did not appeal that decision.  A claim for 
entitlement to service connection for the cause of the 
veteran's death and for DEA benefits was again denied in 
March 1997.  The appellant was informed of the denial by 
written correspondence in March 1997, but she did not submit 
a notice of disagreement with the determination.  Thus, the 
RO's March 1997 decision became final.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 20.1103 (2000).

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When an appellant 
seeks to reopen a final decision, the first inquiry is 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  
Under 38 C.F.R. § 3.156(a), new and material evidence is 
defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  
In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999), but see the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Some of the evidence is duplicative, such as copies of 
letters from the widow.  Nevertheless, the evidence also 
includes the treatment records from the Thai hospital in 
which the veteran died, which were not of record at the time 
of the March 1997 decision.  The reports span from September 
1992 to May 1993, and a translation is included.  The Board 
finds that these records constitute new and material 
evidence.  In this regard, the terminal treatment records 
bear directly and substantially upon the specific matter 
under consideration, are neither cumulative nor redundant, 
and which by themselves or in connection with the evidence 
previously assembled are so significant that they must be 
considered in order to fairly decide the merits of the claim.  
In other words, the terminal treatment records are probative 
of the final days of the veteran and the cause of his death.  
The veteran was complaining of stomach pains, tiredness, and 
black outs within days of the death.  In April 1993, he had 
been noted to have a bloated stomach, yellow eyes, and a 
yellow body.  He had said that he had drunken alcoholic 
beverages for more than 20 years, and had stopped drinking in 
the last year.  The examiner's impression in May 1993 was 
liver cirrhosis.  Despite the veteran's statement that he had 
consumed alcoholic beverages for 20 years, however, no 
specific medical opinion was offered concerning the 
relationship between alcohol consumption and the development 
of liver cirrhosis.  The Board will discuss this matter 
further in the merit section of this decision, as set forth 
below.  In any event, because these records are probative of 
the cause of the veteran's death, they are so significant 
that the Board must consider them.  Thus, the evidence is new 
and material, and the claim is reopened.

The Board will now discuss the merits of the claim.  The 
appellant and her representative believe that the cause of 
the veteran's death should be service connected because they 
postulate that the veteran had post-traumatic stress disorder 
(PTSD), which had caused him to drink alcoholic beverages 
heavily.  This in turn led to liver cirrhosis, the listed 
cause of death.  The RO in that statement of the case 
informed her that there was no clinical evidence that he had 
PTSD during his lifetime, and that there was likewise no 
clinical evidence that PTSD had led to the liver cirrhosis.  
The appellant was further informed that service connection 
had not been established for PTSD.  Because the RO notified 
her of these deficiencies with the claim, and she was 
afforded the opportunity to respond before it was certified 
to the Board, she will not be prejudiced by a decision made 
at this time on the merits.  See generally Bernard v. Brown, 
4 Vet. App. 384 (1993).

The appellant seeks service connection for the veteran's 
death in order to establish entitlement to dependency and 
indemnity compensation (DIC).  DIC may be awarded to a 
surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.5(a).

Generally, the death of a veteran is service connected if 
"the death resulted from a disability incurred or aggravated 
in the line of duty in the active military, naval, or air 
service."  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  
Disability which is proximately due to or the result of a 
service-connected disease or injury is also service 
connected.  38 C.F.R. § 3.310.

Service-connected disability may be either a principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  A 
disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  38 C.F.R. § 3.312(b).  A disability is 
a contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
or lent assistance to producing death.  38 C.F.R. § 3.312(c).

While a claim need not be conclusive, it must be accompanied 
by supporting evidence.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In a cause of death case, the determinative 
issue is whether the cause of the veteran's death can be 
linked to his period of active service or any of his service-
connected disabilities.  Because this issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required, rather than lay evidence.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Caluza v. Brown, 7 Vet. 
App. 498, 504 (1995).

During his lifetime, the veteran had established service 
connection for somatic dysfunction, lumbosacral spine; 
bilateral high frequency hearing loss; external hemorrhoids; 
and otitis externa, right ear.  All of those disabilities 
were rated as noncompensably disabling, and his overall 
evaluation for service-connected disability was zero percent.

At the onset, the Board notes that applicable provisions 
provide that an injury or disease incurred during active 
military, naval, or air service shall not be deemed to have 
been incurred in line of duty if such injury or disease was a 
result of the abuse of alcohol or drugs by the person on 
whose service benefits are claimed.  Alcohol abuse means the 
use of alcoholic beverages over time, or such excessive use 
at any one time, sufficient to cause disability to or death 
of the user.  See 38 C.F.R. § 3.301(d).  Thus, even when 
taking the appellant's theory as true, the provisions of 
38 C.F.R. § 3.301(d) preclude the grant of service connection 
for the cause of the veteran's death in the present case.  

A review of the service medical records shows that the 
veteran had a very extensive and prolonged relationship with 
alcohol.  According to a service medical record from June 
1985, the veteran reported that he had begun drinking up to 
one-fifth of a quart of liquor each day, and he had started 
drinking at the age of 15 and had been drinking continuously 
since the age of 24.  He said that his pattern of drinking 
alcohol had always been maladaptive, and he was careful to 
bring his own liquor to squadron functions when it was 
unlikely that hard liquor would be unavailable.  The veteran 
was diagnosed with alcohol dependence.

Nevertheless, there is no evidence that the veteran's heavy 
drinking began because of a psychiatric condition, and no 
evidence etiologically links alcohol dependence to an 
undiagnosed case of PTSD.  The Board emphasizes that although 
the veteran had been in programs for his alcohol dependence, 
the applicable records do not show that the alcohol 
dependence had any relation to a case of PTSD.  Rather, the 
evidence shows that the veteran began an abusive pattern of 
drinking at an early age, and the Board simply finds no 
reason to believe that there is a connection between the 
drinking an undiagnosed mental disorder.  The veteran was 
never diagnosed by a medical professional with PTSD, and he 
had not established service connection for PTSD.

As stated above, the appellant and her representative have 
provided the theory that the veteran had PTSD, which led to 
excessive alcohol consumption and in turn leading to the 
chronic liver cirrhosis that killed him.  Although the 
appellant has advanced medical theories, she does not have 
the requisite medical background to qualify her to offer a 
professional opinion.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Further, in addition to the lack of 
evidence that PTSD caused the veteran's alcohol dependence, 
even if that were the case, 38 C.F.R. § 3.301(d) would 
specifically preclude a grant of the claim because a disease 
arising from the abuse of alcohol or illegal drugs is not 
considered to have incurred in the line of duty.

Because the appellant has not submitted any competent medical 
evidence that the veteran's death has any connection with his 
active duty or any service-connected disability, her claim 
must be denied.  As the record does not contain a medical 
opinion that the veteran's death was caused, hastened, or 
substantially and materially contributed to by a disability 
of service origin, the Board concludes that the claim must be 
denied.  In this regard, the Board further finds that there 
is no reasonable possibility that further development of the 
claim would assist the appellant.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, the Board will not 
apply this doctrine because the preponderance of the evidence 
is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 54-55 (1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

